Title: From John Adams to Johann Ulrich Pauli, 11 April 1782
From: Adams, John
To: Pauli, Johann Ulrich



Amsterdam April 11th. 1782
Sir

I am honored with your letter of the 5th. instant, and thank You for your polite Invitation to Hambourg, a Journey which it would give me pleasure to make, but which various Occupations will oblige me at least to postpone for sometime.
In Answer to your Inquiries, Sir, I have only to say that at present I have no Powers from the United States of America to treat with the Hanseatic Cities: but their Situation is such that there will be infallibly a considerable Trade between them and America, and therefore I know of no Objection against the Congress entering into Negotiations with them.
If any Gentleman authorized by them should have any Proposals to make, I will transmit them with Pleasure to Congress for their Consideration, only desiring that they may be either in the English or French Language, as the German is unknown to me and to most of the Members of Congress.


I have the honor to be, very respectfully, Sir, your most obedient & most humble Servant.

